         Case 1:21-cv-00128-RP Document 10 Filed 05/13/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

RICHARD A. DUNSMORE,                            §
     Plaintiff,                                 §
                                                §
v.                                              §                  21-CV-00128-RP
                                                §
MARSHA McLANE, K. JOLLEY,                       §
and LATITIA MURFF,                              §
      Defendants.                               §

                           REPORT AND RECOMMENDATION

TO:    THE HONORABLE ROBERT PITMAN
       UNITED STATES DISTRICT JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. § 636(b) and Rule 1(e) of Appendix C of the Local Court Rules of the United

States District Court for the Western District of Texas, Local Rules for the Assignment of Duties

to United States Magistrates Judges.

       Before the Court is Plaintiff Richard A. Dunsmore’s 42 U.S.C. § 1983 amended complaint.

Dunsmore is proceeding pro se and in forma pauperis. In his amended complaint, Dunsmore names

as defendants Marsha McLane, Director of the Texas Civil Commitment Office (TCCO), and K.

Jolley and Latitia Murff, employees at the Texas Civil Commitment Center (TCCC). (ECF No.7.)

Upon review, the Court concludes Dunsmore’s amended complaint should be dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B).

                                   I. Statement of the Case

       Dunsmore is civilly committed as a Sexually Violent Predator (SVP) at the TCCC in

Littlefield, Texas. On February 5, 2021, Dunsmore filed his original complaint. (ECF No. 1.) The

Court issued a Show Cause Order, directing Dunsmore to file an amended complaint correcting
          Case 1:21-cv-00128-RP Document 10 Filed 05/13/21 Page 2 of 10




the complaint’s legal deficiencies. (ECF No. 4.) On April 12, 2021, Dunsmore filed an amended

complaint, claiming (1) TCCO’s correspondence policy violates his constitutional rights by

restricting his right to correspond and access the courts; (2) McLane and TCCC staff retaliated

against him in violation of his First Amendment rights after he wrote letters to TCCO clinical

evaluators; and (3) Defendants have conspired to violate his constitutional rights. He seeks

punitive damages, as well as declaratory and injunctive relief.

                                         II. Applicable Law

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss a case if the Court

determines that the action is (i) frivolous or malicious, (ii) fails to state claim on which relief may

be granted, or (iii) seeks monetary relief against a defendant who is immune from such relief. Such

a dismissal may occur “‘before service of process or before the filing of the answer’ as long as

certain safeguards are met.” Brewster v. Dretke, 587 F.3d 764, 767 (5th Cir. 2009) (quoting Ali v.

Higgs, 892 F.2d 438, 440 (5th Cir. 1990)).

        An action is frivolous “where it lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). “‘A complaint lacks an arguable basis in law if it is based on

an indisputably meritless legal theory, such as if the complaint alleges a violation of a legal interest

which clearly does not exist.’” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999) (quoting

Davis v. Scott, 157 F.3d 1003, 1005 (5th Cir. 1998)). A complaint is factually frivolous when “the

facts alleged are ‘fantastic or delusional scenarios’ or the legal theory upon which a complaint

relies is ‘indisputably meritless.’” Eason v. Thaler, 14 F.3d 8, 9 n.5 (5th Cir. 1994) (quoting

Neitzke, 490 U.S. at 327-28).

        In evaluating whether a complaint states a claim under § 1915(e)(2)(B), this Court applies

the same standards governing dismissals pursuant to Federal Rule of Civil Procedure 12(b)(6). See

                                                   2
          Case 1:21-cv-00128-RP Document 10 Filed 05/13/21 Page 3 of 10




FED. R. CIV. P. 12(b)(6); DeMoss v. Crain, 636 F.3d 145, 152 (5th Cir. 2011). To survive a motion

to dismiss under Rule 12(b)(6), a plaintiff must plead sufficient facts to state a claim for relief that

is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007); see also FED. R. CIV. P. 8(a)(2) (a complaint must contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.”). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The Court

accepts all well-pleaded facts as true and views them in the light most favorable to the plaintiff.

See Raj v. La. State Univ., 714 F.3d 322, 329-30 (5th Cir. 2013). However, “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678. Further, a plaintiff’s factual allegations must establish more than just the

“sheer possibility” a defendant has acted unlawfully. Id.; Twombly, 550 U.S. at 555 (factual

allegations must be enough to raise a right to relief above the speculative level). Determining a

complaint’s plausibility is a “context-specific task,” but if the factual allegations “do not permit

the court to infer more than the mere possibility of misconduct” the complaint has failed to state a

claim upon which relief can be granted. Iqbal, 556 U.S. at 679.

        The Court construes a pro se plaintiff’s allegations liberally, holding the plaintiff to “less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, a plaintiff’s pro se

status does not offer him an “impenetrable shield, for one acting pro se has no license to harass

others, clog the judicial machinery with meritless litigation, and abuse already overloaded court

dockets.” Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986).



                                                   3
            Case 1:21-cv-00128-RP Document 10 Filed 05/13/21 Page 4 of 10




                                                      III. Analysis

    1. First Amendment: Correspondence

         Dunsmore alleges McLane violated his First Amendment rights to freedom of

correspondence and association by authorizing TCCO’s correspondence policy, which he alleges

is unconstitutionally restrictive. Dunsmore further alleges that TCCO has interfered with his

correspondence with Felicia Richardson, with whom he is in an “intimate” relationship, and who

was helping Dunsmore file litigation challenging his civil commitment and living conditions.

         Dunsmore attached eighty-six pages of exhibits to his amended complaint, which includes

a copy of TCCO’s Policy and Procedure 3.4, Approval of Contacts and Chaperones (Policy 3.4). 1

(ECF No. 7-1 at 1-6.) Among other things, the policy requires that a SVP submit a request for

contact, after which the TCCO Case Manager and Treatment Provider determine whether or not

to approve the contact. Contacts are approved if they “will be a pro-social to the client’s ability to

meet treatment and supervision requirements and expectations.” (Id. at 1.) Policy 3.4 further states

that the basis for denying contact includes the SVP’s “Treatment team determine[ing] the contact

is no longer appropriate;” the contact is a registered sex offender, inmate, or is on community,

parole or Federal supervision; the contact no longer wants to have contact with the SVP; and “[the

contact] possess traits or attitudes that are not consistent with pro-social supports or has a criminal

history that would be disruptive or contrary to the client’s success in the program.” (Id. at 2.)

         Dunsmore attached a communication form he sent to his TCCO case manager, Mandi

Castillo, on April 20, 2020, wherein he requests that Felicia Richardson’s phone numbers and

address be put back on his approved calling and mailing lists. Ms. Castillo responds that Dunsmore


1
  In considering dismissal for failure to state a claim, the Court is limited to reviewing “the facts stated in the complaint
and the documents either attached or incorporated in the complaint . . .” Lovelace v. Software Spectrum Inc., 78 F.3d
1015, 1017-18 (5th Cir. 1996).
                                                             4
          Case 1:21-cv-00128-RP Document 10 Filed 05/13/21 Page 5 of 10




needs to submit a “Collateral Contact Request” and that, if Ms. Richardson answers and is

approved, Dunsmore would be notified. (ECF No. 7-1 at 25.) Dunsmore does not state whether he

complied with Ms. Castillo’s directions. Finally, Dunsmore attached two letters he received from

Ms. Terri LeClercq regarding his legal writing in September 2020 and March 2021 (id. at 27, 31-

32), as well as an August 2020 letter he received from an attorney at the State Counsel for

Offenders (id. at 76).

       “Civilly committed persons retain First Amendment rights, but, . . . restrictions on these

rights ‘are permissible so long as they advance the state’s interest in security, order, and

rehabilitation.’” Welsh v. Correct Care Recovery Solutions, No. 19-10825, 2021 WL 487152 (5th

Cir. 2021) (quoting Bohannan v. Doe, 527 F. App’x 283, 294-95 (5th Cir. 2013)); see also Ahlers

v. Rabinowitz, 684 F.3d 53, 64 (2d Cir. 2012)). Reasonable restrictions on mail to and from civilly

committed SVPs have withstood First Amendment scrutiny. See Ahlers, 684 F.3d at 64-65; Rivera

v. Rogers, 224 F. App’x 148, 151 (3d Cir. 2007). As a result, to state a claim for a violation of his

First Amendment rights, Dunsmore must allege facts showing that TCCO’s restrictions on his

ability to correspond with Felicia Richardson—and others—were made pursuant to a policy not

reasonably related to a legitimate objective of Dunsmore’s commitment. Bohannan, 527 F. App’x

at 294-95 (citing Rivera, 224 F. App’x at 151).

       Dunsmore alleges McLane, through her authorization of Policy 3.4, has unconstitutionally

restricted his right to correspond with Felicia Richardson, with whom he claims he is in an

“intimate” relationship. However, Dunsmore fails to allege material facts showing that the

restrictions imposed by Policy 3.4 are not reasonably related to “Texas’s twin goals of ‘long-term

supervision and treatment of sexually violent predators.’” Brown v. Taylor, 911 F.3d 235, 243

(5th Cir. 2018) (quoting TEX. HEALTH & SAFETY CODE ann. § 841.001). Policy 3.4 permits SVPs

                                                  5
          Case 1:21-cv-00128-RP Document 10 Filed 05/13/21 Page 6 of 10




 to correspond with others, so long as those contacts are approved by TCCO and determined to be

 “pro-social” in character. (ECF No. 7-1 at 1.) Further, when Dunsmore requested that Richardson

 be added to his approved contacts list, his request was not denied; rather, his case manager told

 him to submit a collateral contact request as required by Policy 3.4. (Id. at 25.) Dunsmore does

 not state whether he submitted the collateral contact request, nor does he state whether any such

 request was approved or denied.

        Dunsmore also attached three letters he received from legal advocates responding to

 Dunsmore’s correspondence, which tend to show he is not restricted from corresponding with

 others. Accordingly, Dunsmore has failed to show that the restrictions imposed by Policy 3.4 are

 not reasonably related to his supervision and treatment. This claim should be dismissed for failure

 to state a claim upon which relief can be granted.

    2. First Amendment: Access to Courts

        Related to the correspondence claim, Dunsmore also claims Policy 3.4 violates his right to

access the courts. More specifically, he appears to allege that, in authorizing Policy 3.4, McLane

denied him contact with Felicia Richardson—who was assisting Dunsmore with his litigation—

thus infringing on his right to access the courts.

        This allegation implicates a right generally protected by the First Amendment. See U.S.

CONST. amend. I. Prisoners have a constitutionally protected right of access to the courts. Bounds

v. Smith, 430 U.S. 817, 821 (1977). Although civil committees are not prisoners, the Court applies

the same legal standard for both SVPs and prisoners’ access-to-court claims. See, e.g., Day v.

Seiler, 560 F. App’x 316, 319 (5th Cir. 2014). In Lewis v. Casey, the Supreme Court explained

that the right to access the courts requires the plaintiff show an “actual injury,” which is more than

the inability to file a claim; rather, it requires showing that, but for the defendant’s acts or omission,

                                                     6
          Case 1:21-cv-00128-RP Document 10 Filed 05/13/21 Page 7 of 10




the plaintiff would have been able to file a nonfrivolous legal claim. 518 U.S. 343, 349-53 (1996);

see also Christopher v. Harbury, 536 U.S. 403, 415 (2002). A plaintiff who fails to show an actual

injury lacks standing to pursue a First Amendment access-to-courts claim. Lewis, 518 U.S. at 349.

       Dunsmore alleges no facts concerning any particular lawsuit where he was unable to file a

claim or otherwise participate in the filing of a claim, nor does he allege facts that any such

litigation involved nonfrivolous legal claims. The Court directed Dunsmore to correct this

deficiency in its Show Cause Order, but Dunsmore has failed to do so. As such, Dunsmore fails to

allege the “actual injury” required for an access-to-courts claim, and thus this claim should be

dismissed for failure to state a claim.

   3. First Amendment: Retaliation

       In both his original and amended complaint, Dunsmore states that the “basis for this

litigation” involves an incident report and sanctions he received after sending letters to TCCO

clinical examiners.

       “‘To state a valid claim for retaliation under [S]ection 1983, a prisoner must allege (1) a

specific constitutional right, (2) the defendant’s intent to retaliate against the prisoner for his or

her exercise of that right, (3) a retaliatory adverse act, and (4) causation.’” Brown, 911 F.3d at 245

(quoting Bibbs v. Early, 541 F.3d 267, 270 (5th Cir. 2008)). Again, although Dunsmore is not a

prisoner, the same legal standard applies to his claim. See id. (using this standard for a retaliation

claim brough by a SVP.) “Under the First Amendment, a prison official may not harass or retaliate

against an inmate ‘for exercising the right of access to the courts, or for complaining to a supervisor

about a guard’s misconduct.’” DeMarco v. Davis, 914 F.3d 383, 388 (5th Cir. 2019) (quoting

Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995)). The adverse action must be more than de

minimis; it must rise to a level “capable of deterring a person of ordinary firmness from further

                                                  7
          Case 1:21-cv-00128-RP Document 10 Filed 05/13/21 Page 8 of 10




exercising his constitutional rights.” Morris v. Powell, 449 F.3d 682, 686 (5th Cir. 2006). To show

causation, a plaintiff must allege that “but for the retaliatory motive the complained of incident…

would not have occurred.” Woods, 60 F.3d at 1166. A plaintiff must either “produce direct

evidence of motivation” or “allege a chronology of events from which retaliation may plausibly

be inferred.” Id.

       The documents Dunsmore attached to his amended complaint show that, on May 7, 2020,

he submitted a client communication form to his case manager, Ms. Castillo, requesting the

identity of the psychologist who would perform his biennial review or, in the alternative, the names

and addresses of all TCCO’s contracted clinical examiners. Ms. Castillo responded that she did

not have the name of his examiner and that he should submit an open records request to TCCO-

Austin for a list of all of TCCO’s clinical examiners. (ECF No. 7-1 at 54.) On June 2, 2020, the

TCCO’s general counsel granted Dunsmore’s request for “the names and business addresses for

all clinical examiners TCCO plans on using for biennial review exams and reports.” (Id. at 53.)

Dunsmore attached a copy of a September 18, 2020 letter addressed to “TCCO’s– CONTRACTED

CLINICAL EVALUATORS” wherein, among other things, he criticizes the methods used by the

clinical examiners for the biennial reviews. (Id. at 37-45.) On November 6, 2020, Dunsmore

received an incident report, stating he had been “sending harassing correspondence to biennial

examiners without receiving approval” and that some of the letters contained harassing language

and one contained threatening language. The report states Dunsmore received a “verbal warning

for these infractions. Graduated sanctions will be imposed for future infractions.” It then reminded

Dunsmore about rules established in Policy 3.4. (Id. at 47.)

       These allegations fail to state a claim for retaliation. First, Dunsmore’s allegations do not

show that he was exercising a constitutional right: Dunsmore has not alleged facts suggesting that

                                                 8
          Case 1:21-cv-00128-RP Document 10 Filed 05/13/21 Page 9 of 10




Policy 3.4 is not reasonably related to legitimate rehabilitative objectives and thus it does not

violate the First Amendment to have his correspondence restricted by this policy. Further, even if

Dunsmore had been exercising a constitutional right, the retaliatory adverse act he describes—a

verbal reprimand—is de minimis and fails to support a claim for retaliation. See Morris, 449 F.3d

at 685-86 (retaliation claim must allege adverse acts that would chill or silence a person of ordinary

firmness from future First Amendment activities); Walker v. Savers, 658 F. App’x 720, 727 (5th

Cir. 2016) (reprimand for violating prison rule was probably de minimis); see also Gibson v. Jean-

Baptiste, 802 F. App’x 858, 859-60 (5th Cir. 2020) (Fifth Circuit has consistently rejected threat-

based retaliation claims; collecting cases). Accordingly, this claim should be dismissed for failure

to state a claim.

    4. Remaining claims

        Dunsmore names K. Jolley and Latitia Murff as “potential defendants” in his amended

complaint. The only claim the Court can discern against these individuals from Dunsmore’s

complaint and attachments is that they denied Dunsmore’s Step 1 and Step 2 grievances requesting

that the above incident report be removed from his record. (ECF No. 7-1 at 51-52.) However,

prisoners—and, by extension, civil committees—do not have a protected liberty interest in having

their grievances addressed and resolved to their satisfaction. See Geiger v. Jowers, 404 F.3d 371,

374 (5th Cir. 2005) (prisoner did not have liberty interest in having grievances resolved to his

satisfaction). Accordingly, his allegations against K. Jolley and Latitia Murff fail to state a claim

upon which relief can be granted.

        Finally, Dunsmore cites 42 U.S.C. § 1985 (Conspiracy to interfere with civil rights) in his

amended complaint. Dunsmore fails to make any factual allegations supporting a conspiracy claim

and the Court cannot glean any factual support in his complaint for such a claim. Accordingly, to

                                                  9
         Case 1:21-cv-00128-RP Document 10 Filed 05/13/21 Page 10 of 10




the extent Dunsmore is claiming that defendants conspired to violate his constitutional rights, that

claim should be denied for failure to state a claim. See Iqbal, 556 U.S. at 679 (if the factual

allegations “do not permit the court to infer more than the mere possibility of misconduct” the

complaint has failed to state a claim upon which relief can be granted).

                                      III. Recommendation

       The undersigned recommends that the District Court DISMISS WITH PREJUDICE

Plaintiff’s claims against Defendants pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                          IV. Objections

       Within 14 days after receipt of the magistrate judge’s report, any party may serve and file

written objections to the findings and recommendations of the magistrate judge. 28 U.S.C.

§ 636(b)(1)(C). Failure to file written objections to the proposed findings and recommendations

contained within this report within 14 days after service shall bar an aggrieved party from de novo

review by the district court of the proposed findings and recommendations and from appellate

review of factual findings accepted or adopted by the district court except on grounds of plain error

or manifest injustice. Thomas v. Arn, 474 U.S. 140, 148 (1985); Douglass v. United Servs. Auto.

Assoc., 79 F.3d 1415 (5th Cir. 1996) (en banc); Rodriguez v. Bowen, 857 F.2d 275, 276-77 (5th

Cir. 1988).

       SIGNED this 12th day of May, 2021.



                                                      ____________________________________
                                                      ANDREW W. AUSTIN
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 10
